 Exhibit 10.2

 

Amending Agreement to

”The Mining Services Agreement”

 

 

THIS AMENDING AGREEMENT is made and entered in the City of Mazatlan, Sinaloa as
of this, the Fifteenth (15th) Day of September, 2006.

 

 

AMONG:

 

 

DYNARESOURCE DE MEXICO, S.A. DE C.V. herein represented by Mr. KOY WILBER
DIEPHOLZ, acting in his capacity of President of its Board of Directors holding
General Powers of Attorney for Legal Representation and Collections, Acts of
Administration and Domain (hereinafter referred to as the “Company”),

 

OF THE FIRST PART,

 

AND

 

MINERAS DE DYNARESOURCE, S. A. DE C.V., herein represented by Mr. KOY WILBER
DIEPHOLZ, acting in his capacity of President of its Board of Directors holding
General Powers of Attorney for Legal Representation and Collections, Acts of
Administration and Domain (hereinafter referred to as the “Mining and Production
Services Contractor” / “Contractor”);

 

 

WHEREAS:

 

I.      The Company and the Contractor jointly warrant and represent as follows:

 

A.Their legal representative appearing herein in their behalf possesses the
legal capacity required for this act.

 

B.A Mining Services and Production of Minerals Agreement (the “Mining Services
Agreement”) was executed on May 15, 2005, to be effective at May 1, 2005,
whereby the Company engaged the Contractor to render the Mining Services
described in Schedule A of the Mining Services Agreement, on payment of the
Compensation set out in Schedule B thereto; a copy of the Mining Services
Agreement is attached as Schedule A hereto.

 

C.As the mining activities currently carried out by the Contractor in SJG are
primarily of an exploration nature and not milling of ore (which was the basis
for setting out the Compensation described in Schedule B of the Mining Services
Agreement), the parties wish to modify Schedule B of the Mining Services
Agreement in accordance with the terms and conditions set forth hereunder.

 

 

CLAUSES

 

CLAUSE 1

 

1.1.The parties agree that Schedule B of the Mining Services Agreement reads as
follows:

 

 

“SCHEDULE B

 

“COMPENSATION”

 

BASE FOR TONNAGE.

 

$ 75 / TON; Reported as MATERIAL processed through the Mill. Tonnage reported
from the Mine for Ore NOT Processed through the MILL is NOT to be included in
this BASE Tonnage Calculation.

 

While the Mining Contractor’s services include many areas of work that do NOT
directly contribute to the Material processed through the Mill; the Base
Compensation is Paid ONLY for the Tonnage Processed through the Mill. // This
Base amount is calculated so as to include compensation for other areas of
service.

 

BONUS FOR PRODUCTION:

 

The Company shall pay a Bonus to the Mining Contractor, this at the Completion
of a Campaign, periodically, or at the end of the Term as decided by the
Company. The bonus is Calculated on a percentage of Sales Received by the
Company; so in any event, the bonus Compensation for any period can NOT be
calculated until such Sales are received. The bonus Compensation is as follows:



 

For Average Grade  Percentage of Sales Receipts   of Concentrate Produced:   
 to be Paid to Mining Contractor:   (as Confirmed by ERSA Assays)    (as
received by Company from Purchaser)        



 

05.00 g/t. - 07.74 g/t.:    0.00 %           07.75 g/t. - 11.60 g/t.:   10.0 %  
        11.61 g/t. - 15.50 g/t.:   20.0 %           15.51 g/t. - 19.40 g/t.:  
30.0 %           19.41 g/t. - 23.30 g/t.:     35.0 %           23.31 g/t. -
27.20 g/t.:     40.0 %           27.21 g/t. - 31.10 g/t.:   45.0 %          
31.11 g/t. - 34.90 g/t.:     50.0 %           34.91 g/t. - 38.80 g/t.:   55.0 %
          38.81 g/t. - 42.75 g/t.:     60.0 %           42.76 g/t. - and Up.:   
  60.0 %”  





 

 

CLAUSE 2

 

2.1.      The parties covenant and agree to amend Schedule B of the Mining
Services Agreement to hereinafter read as follows:

 

 

“SCHEDULE B

 

“COMPENSATION”

 

The Company shall pay to the Contractor, in consideration for the execution of
the Mining Services set out in Schedule A hereto, a Management Fee equal to 2.5%
of the total amount invoiced by the Contractor to the Company for expenditures
incurred in relation to the mining activities carried out in SJG and the
execution of the Mining Services.”

 

2.2.         The amendments to Schedule B of the Mining Services Agreement
agreed upon by the parties hereunder shall form integral part of the Mining
Services Agreement from the date hereof and they shall be binding upon the
parties hereto. The parties hereby fully ratify each and all of the terms and
provisions of the Mining Services Agreement, which includes the amendments made
hereto.

 

CLAUSE 3

 

3.1.          Languages.- The parties sign and approve this Amending Agreement
in the English and Spanish languages. The parties agree that in the event of
discrepancy between the two versions, the Spanish version shall prevail. The
English version is attached as schedule B hereto and made part hereof for all
corresponding legal effects.

 

3.2.          Whole Agreement.- The Mining Services Agreement and attachments,
this Amending Agreement and attachments, and the documents delivered by the
parties as therein set forth, constitute the entire understanding of the parties
in respect to the subject matter thereof.

 

In witness whereof, the parties hereto after having read and understood the
legal effects and validity of the premises set forth above, have caused this
Agreement to be executed on the date and place above written.

 

 

THE “COMPANY”

DYNARESOURCE DE MEXICO , S. A. DE C.V.

 

 

_ ________________________

 

KOY WILBER DIEPHOLZ

ITS: PRESIDENT

 

 

THE “CONTRACTOR”

MINERAS DE DYNARESOURCE, S. A. DE C.V.

 

 

_________ ________________

 

KOY WILBER DIEPHOLZ

ITS: PRESIDENT

 